COOPER, Justice,
concurring.
I concur in the result reached by the majority. I write separately to clarify the reason for my concurrence.
As usual, the insurance policy that is the subject matter of this lawsuit is not in the record. Assuming, however, that the uninsured motorists coverage of the policy complied with the statute that required its *435inclusion in the policy, i.e., KRS 304.20-020(1), coverage was provided for insured persons “who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of ... death, resulting therefrom....”
The only legal entitlement to recover damages for wrongful death in Kentucky is provided by Section 241 of the Constitution and KRS 411.130. There is not and never has been a common law right of action for wrongful death in Kentucky. Smith’s Adm’r v. National Coal & Iron Co., 135 Ky. 671, 117 S.W. 280, 281 (1909); Eden v. Lexington & Frankfort R.R. Co., 53 Ky. (14 B.Mon.) 204, 205 (1853). “The maxim, ‘Actio personalis moritur cum persona,’ was the uniform rule of the common law, and prevails in Kentucky to-day (sic), except where it has been modified by the express language of the Constitution and statute.” Gregory v. Illinois Cent. R. Co., Ky., 80 S.W. 795 (1904). Section 241 creates a right of action for damages for wrongful death and provides that “[t]he General Assembly may provide how the recovery shall go and to whom belong....” In enacting KRS 411.130(2), the General Assembly has complied with that mandate. The only persons “legally entitled to recover” damages for wrongful death from an uninsured motorist are those persons listed in KRS 411.130(2). It follows that, absent a policy provision to the contrary, those are the same persons who are legally entitled to recover under the UM coverage of the policy.
GRAVES and JOHNSTONE, JJ., join this concurring opinion.